Corrigan, J.,
concurring in part and dissenting in part.
There is no way that I can justify associating myself with paragraph four of the syllabus and that part of the opinion and judgment dealing with mootness of R. C. 3507.-07. Accordingly, I join in paragraphs one, two and'three of the syllabus and dissent from the remainder of the decision for the reasons appearing hereafter.

I.

Section 2a, Article Y, which became effective in 1949, reads, in part:
“The names of all candidates for an office at any general election shall be arranged in a group under the title of that office, and shall be so alternated that each name shall appear (in so far as may be reasonably possible) substantially an equal number of times at the beginning, at the end, and in each intermediate place, if any, of the group in which such name belongs.’’
*145In State, ex rel. Russell, v. Bliss (1951), 156 Ohio St. 147, this court held that the above-quoted portion of Section 2a, Article V, is self-executing. In the course of that opinion, it was stated, at page 152, that:
“ * * * the constitutional provisions , set out how the names of candidates shall be rotated on the ballots with such clarity that the form of the ballot is clearly prescribed, mating unnecessary any repetitive or enabling legislation.” Eotation of names on printed ballots is provided for in E. C. 3505.03, which reads, in part:
“The names of all candidates for an office shall be arranged in a group under the title of that office, and shall be so alternated that each name shall appear, insofar as may be reasonably possible, substantially an equal number of times at the beginning, at the end, and in each intermediate place, if any, of the group in which such name belongs.
“The method of printing and combining the ballots in tablets to meet the rotation requirements of this section shall be as follows: The least common multiple of the number of names in each of the several groups of candidates shall be used and the number of changes made in the printer’s forms in printing such ballots shall correspond with such multiple. On the first series of ballots, the names of the candidates in each group of candidates shall be in alphabetical order. On each succeeding series, the names of the candidates in each group of candidates which is first in the preceding series shall be last and the names of each of the candidates in each group shall be moved up one place. The printed ballots shall then be combined in tablets by assembling series of ballots each consisting of one ballot of each series printed as described in this paragraph, assembled in the same consecutive order in which the series in which each ballot is a part was printed, dividing such assembled series of ballots in instances in which the total number of ballots in each series shall exceed the number of ballots required in a precinct and otherwise by combining as many-of -such assembled series of ballots as- are *146necessary to make tablets consisting of the number of ballots required for each precinct.”
Where printed ballots, prepared and combined in accordance with R. C. 3505.03, are distributed to voters, successive voters receive ballots upon which the names of candidates are alternated. Printed ballots thus strictly conform to the requirements of Section 2a, Article V, in that the names of candidates are, in fact, so alternated that each appears “* * * in so far as may be reasonably possible * * * substantially an equal number of times at the beginning, at the end, and in each intermediate place, if any, of the group in which such name belongs.”
A less perfect result obtains in the case of voting machines, where it is not possible to vary on each machine the order of the names of candidates presented to different voters. The method of rotation prescribed in former R. C. 3507.076 — rotation “by precincts in regular serial sequence” —accomplished some degree of rotation but it was obviously much less perfect than the alternation achieved where printed ballots are printed and combined pursuant to R. C. 3505.03.
The majority admits that the system of machine rotation which it finds permissible under Section 2a, Article Y, does not assure perfect rotation where more than two candidates seek the same office. The qualification of the requirement of Section 2a that names of candidates appear “ * * * substantially an equal number of times at the beginning, at the end, and in each intermediate place, if any, of the group in which such name belongs” by the phrase in parentheses “(in so far as may be reasonably possible)” certainly does not broaden that requirement so as to nullify it. In my opinion, the qualifying language should be construed to mean that the machine must alternate the names of candidates as substantially equally as that method of balloting which most closely approximates perfect rotation, ■i. e., the method set forth in R. G. 3505.03.
*147The method of rotating candidates’ names on the voting machines, as set forth in the majority opinion, by its failure to provide, “in so far as may be reasonably possible,” the ballot positions to competing candidates prescribed in Section 2a, Article V, where there are more than two candidates, subverts both the letter and spirit of that constitutional provision.
Moreover, it is my persuasion that former E. C. 3507.-07 violated the equal protection clause of the Fourteenth Amendment to the United States Constitution insofar as the interests of any competing candidates for election to-public office were disadvantaged by the application of its provisions. Patently, it was purposely and invidiously discriminatory to the candidate whose name does not appear an equal number of times as that of every other candidate at the beginning of the group in which his name belongs on the ballot. As such, it constituted a denial of the civil rights of the disadvantaged candidate. And further, it lacked the equality to which the exercise of political rights is entitled under the Fourteenth Amendment.

II.

The majority note that E. C. 3507.07 was repealed by the General Assembly on November 1, 1973, and they blithely avoid the obvious constitutional infirmity of that section, as applied to the facts in this case, on the basis that it is now moot.
In fairness to the plaintiffs and their attorneys it must be pointed out that this is a taxpayer’s suit initiated in the Court of Common Pleas in 1972. Due to their diligence and vigilance an unconstitutional use of these voting machines and further illegal expenditure of public funds, under favor of E. C. 3507.07, was enjoined in the trial court. The Court of Appeals erroneously reversed the trial court decision, and appeal from that judgment was lodged in this court in June 1973. Briefs were seasonably filed by the parties, and oral argument was heard in this court on October 10,1973. During this entire period of time E. C. 3507.-07 was in full force and effect, and the Board of Elections *148of Hardin County, operating thereunder, used these unconstitutional machine ballots to the detriment of candidates and electors. Now, more than a year after we assumed jurisdiction pursuant to the granting of a motion to certify the record and after more than eight months of setting on the judicial nest, subsequent to oral argument, the court hatches a glass egg of mootness which was slipped into the nest on November 1, 1973. In all candor, the parties and the electors of Hardin County are entitled to our answer to the questions poised on the facts, as indisputably shown by the record, existing in the election process in their' county prior to and during the pendency of this litigation. R. C. 3507.07 was unconstitutional when it was adhered to by the Board of Elections before November 1, 1973, and should be so declared. Paragraph two of the syllabus states the correct constitutional doctrine but does not pin-point that statute.

III.

Worthy next, of more than passing notice, is paragraph four of the syllabus as fashioned by the majority. It inobtrusively ushers some new election law into our Ohio corpus juris by judicial fiat.
This court does not give advisory opinions, and the Secretary of State is the chief election officer of the state. In addition to these indisputable facts, paragraph four of the syllabus is not based on the record before us in this case. Paragraph four of the syllabus requires at least two machines in each precinct. To apply the time-honored principle of logic, reductio ad absurdam, let’s take a backward look at what would have been required in Hardin County in the municipal elections of November 1973, under paragraph four, as pointed out in the reply brief of relator-appellants to supplemental brief:
“Since this is a municipal election, in which the 7 villages of the county will vote to elect 4 village councilmen from a list of from 3 to 9 candidates in various village elections, and in which Kenton City will vote for 3 eouncilmen-at-large out of a list of 6 candidates, even if there is not *149an odd number of candidates for any other office, this will require from 4 to 8 machines in each single-precinct village, 68 more for the precincts in Ada and Forest and 6 machines in each of the eleven Kenton precincts, or a total of around 166 machines just for these 20 precincts, in order to rotate the 9, 8, 6, 4 or 3 names by sending each successive voter to. a different machine. The other 16 precincts will require at least 28 machines for township elections, plus 4 more township machines for the 2 township-village combined precincts, or a total of around 194 voting machines in Hardin County, if voters are rotated from machine to machine in each precinct. Hardin County does not have and cannot afford that many.”
If this machine ballot can only comply with constitutional requirements by the aid of intricate special laws, regulations, or judicial fiat, and vast numbers of machines, certainly it does not meet the requirements of this self-executing constitutional provision, which defines what the ballots shall do without reference to number of precincts, precinct size, number of electors to a precinct, number of actual voters using a particularly programmed machine or group of machines.
Any statute or administrative regulation or judicial fiat which has to set up such highly artificial methods to enable a type of ballot to comply with.a self-executing constitutional provision oppugns the provision, and the former must give way to the Constitution.
The record before us demonstrates without question that printed ballots strictly conform to the literal constitutional requirements of Section 2a, Article Y, and that the voting machines used in Hardin County do not achieve that constitutional result.

R. C. 3507.07 was repealed by Section 2 of Amended Senate Bill No. 291, effective November 21, 1973.